JUSTICE McMORROW, dissenting: Because I am unable to agree with the majority’s holding with regard to Portes Cancer Center, I respectfully dissent. The majority determines that plaintiff’s negligence claim against Portes Cancer Center is governed by a four-year medical malpractice statute of repose that applies to actions against physicians, dentists, registered nurses, or hospitals. (Ill. Rev. Stat. 1983, ch. 110, par. 13—212.) However, by its plain terms, this statute does not apply to the Center, which is neither a physician, dentist, registered nurse, nor a hospital. The majority’s disposition effectively rewrites the statute to include an entity which the Illinois General Assembly did not intend to be governed by the legislation. I am unable to concur in the majority’s impermissible amendment, by judicial decision, of a clear and unambiguous provision enacted by our legislature. The cardinal rule of statutory interpretation is to determine and give effect to the legislature’s intent according to the plain and unambiguous meaning of the language used in the statute. (Hernon v. E.W. Corrigan Construction Co. (1992), 149 Ill. 2d 190, 194-95, 595 N.E.2d 561.) The role of the court is to interpret the statute, not to amend it. “A court is not free to rewrite legislation, or to ignore an express requirement contained in a statute” (People v. Palmer (1992), 148 Ill. 2d 70, 88, 592 N.E.2d 940), and the court may not modify the plain terms of a statute by the use of “subtle construction.” Palmer, 148 Ill. 2d at 85. Based upon a statutory construction that gives effect to the plain terms of the provision, Portes Cancer Center does not fall within the limited scope of the medical malpractice statute of repose. The pertinent provision setting forth the medical malpractice statute of repose bars an action in tort that “arise[s] out of patient care” if the suit is not filed within four years after the date on which the allegedly tortious acts occurred. (Ill. Rev. Stat. 1983, ch. 110, par. 13—212.) This statute of repose is specifically designated to apply to suits brought “for damages for injury or death against any physician, dentist, registered nurse or hospital duly licensed under the laws of this State.” (Emphasis added.) (Ill. Rev. Stat. 1983, ch. 110, par. 13—212.) By its express, clear, and unambiguous terms, the statute does not apply to other types of health care professionals that may also provide medical services. Since the Portes Cancer Center is neither a physician, dentist, nurse nor a hospital, it is not protected by the statute, and plaintiff’s claim against the Portes Cancer Center should not be barred. In Anderson v. Wagner (1979), 79 Ill. 2d 295, 402 N.E.2d 560, the Illinois Supreme Court specifically endorsed and adopted a restrictive interpretation of the scope of the medical malpractice statute of repose, at issue in the case at bar. The court observed that the “General Assembly in responding to the medical malpractice insurance crisis drew the statute very narrowly and encompassed within the classification to whom the statute applied only those segments of the health-care providers most acutely affected by the crisis.” (79 Ill. 2d at 319.) The court noted that “there is a wide variance as to the classes of health care providers who are covered by the statutes” adopted in other States. (79 Ill. 2d at 310.) The supreme court further noted that the statute in Illinois “falls within the group which does not extend the protection of the statute to all classes of health-care providers who could be the subject of medical malpractice actions.” (79 Ill. 2d at 310.) The court specifically determined that “[protection is afforded by our statute only to physicians and hospitals.” (Emphasis in original.) 79 Ill. 2d at 310. Subsequent to the supreme court’s decision in Anderson, the Illinois legislature enacted statutory amendments that extended the protection of the statute to nurses and dentists. (See Pub. Act 83—235, eff. Sept. 8, 1983 (registered nurse); Pub. Act 82—783, eff. July 13, 1982 (dentist).) However, although cognizant of other health care providers and on notice of the restricted interpretation given by our Illinois Supreme Court to the statute, our General Assembly has chosen not to further amend the statute to provide protection to additional classes, or providers such as Portes, within the health care field. When “a statute lists the things to which it refers, there is an inference that all omissions should be understood as exclusions, despite the lack of any negative words of limitation. [Citations.]” (Burke v. 12 Rothschild’s Liquor Mart, Inc. (1992), 148 Ill. 2d 429, 442, 593 N.E.2d 522.) Because the medical malpractice statute of repose specifies the particular health care providers to which it applies, and because the legislature had not seen fit to amend the statute to include additional health care providers beyond those already specified in the statute, it is reasonable to conclude that medical providers such as the Portes Cancer Center are not governed by the four-year statute of repose. Notwithstanding the plain language of the statute and the history of its enactment and amendments by the legislature, the majority concludes that Portes Cancer Center should be governed by the statute. I cannot concur in this determination. It is not the proper role or function of this court, on review of the trial court’s judgment, to judicially amend the statute to include an entity that is not specified therein. Whether it would be more logical or fair to include all health care professionals, including the Center, within the scope of the statute is not a matter of judicial concern. Rather, it is a question that should be addressed to the Illinois General Assembly. The statute at issue here represents “a reasonable attempt to remedy what the legislature perceived to be a medical malpractice insurance crisis.” (Anderson v. Wagner (1979), 79 Ill. 2d 295, 316, 402 N.E.2d 560.) “Whether the course [chosen by the legislature] was wise or the best means of accomplishing the result desired is a matter for legislative determination.” (Anderson, 79 Ill. 2d at 316.) Because the majority’s disposition is in clear conflict with the legislature’s intention in the current medical malpractice statute of repose, I cannot concur in the majority’s holding in the present case. I also do not believe the majority’s decision is justified by Penkava v. Kasbohm, (1987), 117 Ill. 2d 149, 510 N.E.2d 883, or Real v. Kim, (1983), 112 Ill. App. 3d 427, 445 N.E.2d 783. The nurses in Penkava were deemed to be included within the term “hospital” because the nurses were employed by the hospitals and were essential to the hospitals’ provision of medical care. (See Penkava, 117 Ill. 2d at 156-57.) In the present case, the Portes Cancer Center is not an employee of any physician or hospital, and there is nothing in the record before us to indicate that the Center is “essential” to a physician or hospital in the provision of medical services. Also, in Real the medical corporation was an entity licensed under the Medical Corporation Act to provide medical care. (See Real, 112 Ill. App. 3d at 436-37.) In the case at bar, the Portes Cancer Center is not licensed under the Medical Corporation Act. Moreover, as it appears from the evidence presented at trial, the Center did not provide medical care but merely arranged and coordinated tests and examinations, and forwarded the medical results, without interpretation, to the appropriate physicians. As the majority notes, Portes did not diagnose or treat illnesses. Portes was not a doctor, and Solich was not Portes’ patient. The legislature had a rational basis for amending the statute to include nurses and dentists. (See Penkava, 117 Ill. 2d at 157.) In my opinion, the majority is in error when it reads into the statute a classification clearly not included and, importantly, for which there is no basis for inclusion. For these reasons, I respectfully dissent.